                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CARLOS M. SMITH,
          Plaintiff,
                                              Civil Action 2:20-cv-784
v.                                            Judge Edmund A. Sargus, Jr.
                                              Magistrate Judge Elizabeth P. Deavers
STATE OF OHIO, et al.,
     Defendants.



                                    OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on July 20, 2020. (ECF No. 4.) The Report and Recommendation

recommended dismissal of this case pursuant to 28 U.S.C. § 1915A for failure to state a claim or

to assert any claim over which this Court has subject matter jurisdiction.

       This Court has twice attempted to mail the Report and Recommendation to the plaintiff,

and both times had the mail returned as undeliverable. Plaintiff has an affirmative duty to notify

the Court of any change in address. See Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1

(6th Cir. May 2, 1994) (“If [pro se Plaintiff’s] address changed, she had an affirmative duty to

supply the court with notice of any and all changes in her address.”); see also Jourdan v. Jabe,

951 F.2d 108, 109 (6th Cir. 1991) (“[W]hile pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues . . . there is no cause for extending this margin to

straightforward procedural requirements that a layperson can comprehend.”); Walker v. Cognis

Oleo Chem., LLC, No. 1:07cv289, 2010 WL 717275, at *1 (S.D. Ohio Feb. 26, 2010) (“By

failing to keep the Court apprised of his current address, Plaintiff demonstrates a lack of

prosecution of his action.”).



                                                 1
        This plaintiff, Mr. Smith, was incarcerated at the Fairfield County Jail at the time of the

filing of this case. The website for the Ohio Department of Rehabilitation and Correction

reflects that Plaintiff is, in fact, a “violator at large” and is considered a fugitive. The Court

hereby takes judicial notice of this fact.

        Therefore, the Court ADOPTS the Report and Recommendation. For the reasons set

forth in the Report and Recommendation, Mr. Smith’s case is hereby DISMISSED.

        IT IS SO ORDERED.



6/23/2021                                               s/Edmund A. Sargus, Jr.
DATE                                                    EDMUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
